Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
1. The Applicant’s response to the office action September 26, 2022 is acknowledged.
                                            Status of the Application
2.  Claims 1-2, 7-13, 16-20 and 26 are pending under examination. Claims 3-6 and 21-25 were canceled. Claims 14-15 and 27 were previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found unpersuasive for the reasons that follow.
Response to Arguments:
3. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Weissman in view of Wang, the Applicant’s arguments were fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to no teaching of circularization and/or amplification performed at a temperature of less than 450 C, the Applicant’s arguments were found unpersuasive because as discussed in the rejection the amplification by RCA was performed at 370 C (para 0045), which meets the limitation of less than 450 C. Further, the claim 1 recites alternative language ‘and/or’ which do not necessarily require that both circularization step and amplification step are performed at temperature less than 450 C. With reference to the arguments drawn to Wang’ method, the Applicant’s arguments were found unpersuasive because as discussed in the rejection Wang teaches that the method is applicable to isothermal amplification (col. 6, line 54-67) not restricted to PCR amplification as asserted. With reference to the Applicant’s arguments drawn to no motivation or suggestion to combine the method Weissman with the method of Wang to solve the claimed method. The Applicant’s arguments were found unpersuasive. As noted in the MPEP 2144 (R-5) the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). There is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  With reference to the arguments drawn to length of target nucleic acid sequence citing the portions of the specification and the claims do not require hybridizing to two contiguous segments as taught by Wang, the arguments were found unpersuasive. As recited in the claims, padlock probe having two segments hybridizing to a target nucleic acid at adjacent portions, wherein adjacent need not necessarily require a gap between the two segments and hybridizing to two contiguous segments is within the scope of the limitation ‘adjacent’. As discussed in the rejection Weissman teach a method for amplification using circularizing padlock probe and amplifying the target nucleic acid hybridized with circularized padlock probe in the presence of a polymerase and dNTPs; Further Weissman teach a target nucleic acid comprising trinucleotide sequences and Wang teach a complementary probe to said target nucleic acid comprising trinucleotide sequence. As discussed in the rejection, it would be obvious to modify the method of Weissman with the method of Wang to improve the sensitivity of the method. With reference to the arguments drawn to technical advantages, the arguments were found unpersuasive because the scope of the claims do not commensurate with the unexpected results as disclosed in the specification because the claims as presented are broader in scope and do not require all the method steps are performed at a temperature less than 450 C. For all the above the rejection has been maintained.
4. With reference to the rejection of claims 13 and 26 under 35 USC 103 as being unpatentable over Weissman in view of Wang and further in view of Gao, the Applicant’s arguments were fully considered and found unpersuasive. As discussed above Weissman and Wang teach a method of detecting a target polynucleotide in a sample wherein the polynucleotide is selected from Flavivirus and as discussed in the rejection and it would be obvious to further modify the method with zika virus polynucleotide target, which is a flavivirus comprising the sequence of claimed SEQ ID NO:3 to detect zika virus nucleic acid in a sample. For all the above the rejection has been maintained.
Claim Rejections - 35 USC § 103-maintained
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
     A. Claims 1-2, 7-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 2001/0039039) in view of Wang et al. (US 11,091,799).
   Weissman et al. teach a method of clam 1, 17-18, for detecting a target polynucleotide sequence in a sample comprising: (1) a circularization step comprising combining the target polynucleotide sequence with (a) a padlock probe polynucleotide sequence comprising a 5’ end complementary to a first section and a 3’ end complementary to a second section of the target polynucleotide sequence adjacent to
the first section, and (b) a ligase, to form a circular padlock probe (para 0016, 0030-0032: indicating circularization of target with padlock DNA);
(2) an amplification step comprising combining the circular padlock probe with (a) a polymerase, and (b) a mixture of deoxynucleotide triphosphates (dNTPs), and (c) a start primer comprising a polynucleotide sequence complementary to a portion of the padlock probe polynucleotide sequence, to form antisense copies of the padlock probe (see entire document, at least para 0016, 0031-0032: indicating circularized padlock DNA is amplified by rolling circle amplification); and (3) a detection step comprising identifying the antisense copies of the padlock probe, wherein the amplification step is performed at a temperature less than 450 C (para 0016, 0030-0032, 0020, 0027, 0038, 0045).
With reference to claims 9-11, Weissman et al. teach that the target nucleic acid is a naturally occurring DNA or RNA sequence or a synthetic polynucleotide sequence, wherein the target polynucleotide is a pathogen polynucleotide (para 0022, 0039-0040).
        With reference to claim 20, Weissman et al. teach that the mixture of dNTPs comprise dUTP and prior to detection step cleaving the product of amplification with uracil-glycosylase to generate single-stranded amplification products and repeating the amplification step (para 0028).
      Weissman et al. teach that the method comprises analyzing a target sequence composed of tri-nucleotide repeat sequence (only three nucleotides) (para 0032). However Weissman et al. did not specifically teach padlock probe comprising bases complementary to the three bases in the target sequence and the mixture of dNTPs comprising all the bases present in the target sequence.
       Wang et al. teach a method of claims 1-2, 7-12 and 16-20, for suppressing reducing nonspecific amplification and primer-dimer formation wherein the method comprises detecting a target region that contains a particular region wherein the primer or probe hybridization or binding region contains three types of nucleotides only wherein the three types of nucleotides are ATC, ATG, ACG and TCG and the missing nucleotide is underrepresented nucleotide (col. 3, line 56-61, col. 4, line 31-57, col. 6, line 54-67,
col. 7, line 1-4, col. 42, line 1-8). Wang et al. teach providing dNTP comprising the three bases present in the target sequence and a single reaction (col. 7, line 24-57, col. 10, line 23-36, Fig. 1, col. 11, fig. 24, col. 13, line 13-46). Wang et al. also teach that the target is about 40-500 nucleotides and comprises viral pathogens that include flaviviruses and oligonucleotide primer or probes comprising 50 to about 200
nucleotides in length (col. 14, line 52-67, col. 15, line 1-26, col. 17, line 1-67, col. 25, line 18-24). Wang et al. also teach nucleotide comprising detectable labels (col. 22, line 37-60).
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Weissman et al. with target composed only three nucleotides and use of corresponding probe comprising complementary bases with the target polynucleotide bases as taught by Wang et al. to develop an improved method for detecting a variation in a target polynucleotide in a sample. The ordinary person skilled in the art would have motivated to combine the method of Weissman et al. with the method of Wang et al. and have a reasonable expectation of success that the combination would improve the sensitivity and specificity of the method because Wang et al. explicitly taught that the method suppresses nonspecific amplification and improves the detection of a genetic variation in a target nucleic acid (col. 3, line 54-61) and such a modification of the claimed method is considered obvious over the cited prior art. As noted in In re Aller, 105 USPQ 233 at 235, more particularly, where the general conditions (length of the target and probe) of a claim are disclosed in the prior art (Weissman et al. and Wang et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of hybridization conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
     B. Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 2001/0039039) in view of Wang et al. (US 11, 091,799) as applied to claims 1-2, 7-12 and 16-20 above, and further in view of Gao et al. (US 10,508,312).
Weissman et al. in view of Wang et al. teach a method for detecting a target polynucleotide in a sample as discussed above in section 5A. However, Weissman et al. and Wang et al. did not specifically teach polynucleotide sequence comprising sequence of SEQ ID NO:3 and said flavivirus is a zika virus. 
        Gao et al. teach a method for detecting a target polynucleotide in a sample wherein Gao et al. teach said polynucleotide is a Zika virus and the polynucleotide comprises a sequence having 100% homology to the sequence of SEQ ID NO:3 (see entire document, at least col. 56, line 10-30, col. 59, line 33-43 and the following sequence alignment).
For SEQ ID No:3
; Sequence 192, Application US/15618834
; Patent No. 10508312
; GENERAL INFORMATION
;APPLICANT: Gen-Probe Incorporated
APPLICANT:Kui, GAO
APPLICANT:Jeffrey, LINNEN
TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR DETECTING ZIKA VIRUS NUCLEIC ACID
FILE REFERENCE: DIA.0025.03 CURRENT APPLICATION NUMBER: US/15/618,834; 
CURRENT FILING DATE: 2017-06-09
; PRIOR APPLICATION NUMBER: 62/348,563
PRIOR FILING DATE: 2016-06-10
; ; SEQ ID NO 192 ; LENGTH: 507 ; TYPE: DNA; ORGANISM: Artificial Sequence
; FEATURE; OTHER INFORMATION: in vitro transcript
Query Match 100.0%; Score 19; DB 3; Length  507;Best Local Similarity 100.0%; Matches 19; Conservative 0; Mismatches 0; Indels 0; Gaps 0;

Qy           1 TTTCCTGGGCCTTATCTCC 19
                    |||||||||||||||||||
Db       141 TTTCCTGGGCCTTATCTCC 123

        It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Weissman et al. and Wang et al. with the target Zika virus polynucleotide comprising the sequence SEQ ID NO: 3 as taught by Gao et al. to develop an improved method for detecting Zika virus pathogen in a sample. The ordinary person skilled in the art would have motivated to combine the method as taught by Weissman et al. and Wang et al. with the zika virus
polynucleotide and have a reasonable expectation of success that the combination would improve the method for detecting Zika virus pathogen in a sample because Gao et al. explicitly taught that the method detecting Zika virus target polynucleotide in a sample using specific polynucleotide sequence of SEQ ID NO: 3 (see entire document, at least col. 59, line 33-43) and such a modification of the method would improve the method in detecting Zika virus target nucleic acid in a sample and such a modification of the claimed method is considered obvious over the cited prior art.
                                                       Conclusion
              No claims are allowable.
   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637